
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.6



UNITEDGLOBALCOM, INC.

1993 STOCK OPTION PLAN

(amended and restated effective January 22, 2004)


--------------------------------------------------------------------------------


TABLE OF CONTENTS


 
 
  Page

--------------------------------------------------------------------------------

ARTICLE I   1
INTRODUCTION
 
1   1.1 Establishment   1   1.2 Purposes   1   1.3 Effective Date; Amendment   1
ARTICLE II
 
1
DEFINITIONS
 
1   2.1 Definitions   1
ARTICLE III
 
3
PLAN ADMINISTRATION
 
3   3.1 General   3
ARTICLE IV
 
3
STOCK SUBJECT TO THE PLAN
 
3   4.1 Number of Shares   3   4.2 Adjustments for Stock Split, Stock Dividend,
Etc.   4   4.3 Other Distributions and Changes in the Stock   4   4.4 No Rights
as Stockholder   4   4.5 Fractional Shares   4   4.6 Determination by the
Committee, Etc.   4
ARTICLE V
 
5
PARTICIPATION
 
5   5.1 In General   5   5.2 Maximum Share Grant   5
ARTICLE VI
 
5
STOCK OPTIONS
 
5   6.1 Grant of Options to Eligible Employees and Eligible Consultants   5  
6.2 Option Certificates   5   6.3 Certain Option Terms   5   6.4 Restrictions on
Incentive Options   8   6.5 Shareholder Privileges   8
ARTICLE VII
 
9
CORPORATE REORGANIZATION; CHANGE IN CONTROL
 
9   7.4 Change in Control   9   7.1 Reorganization   9
ARTICLE VIII
 
10
EMPLOYMENT; TRANSFERABILITY
 
10   8.1 Service   10   8.2 Other Employee Benefits   10        


i

--------------------------------------------------------------------------------

ARTICLE IX   11
GENERAL RESTRICTIONS
 
11   9.1 Investment Representations   11   9.2 Compliance with Securities Laws  
11   9.3 Changes in Accounting Rules   11
ARTICLE X
 
12
WITHHOLDING
 
12   10.1 Withholding Requirement   12   10.2 Withholding With Stock   12
ARTICLE XI
 
12
MISCELLANEOUS
 
12   11.1 Expiration   12   11.2 Amendments, Etc.   12   11.3 Treatment of
Proceeds   12   11.4 Section Headings   13   11.5 Severability   13   11.6
Gender and Number   13

ii

--------------------------------------------------------------------------------




UNITEDGLOBALCOM, INC.
1993 STOCK OPTION PLAN

(as amended and restated effective January 22, 2004)



ARTICLE I

INTRODUCTION


        1.1    Establishment.    United International Holdings, Inc., a Delaware
corporation ("UIH"), effective June 1, 1993, established the United
International Holdings, Inc. 1993 Stock Option Plan (the "Plan") for certain
employees of the Company (as defined in subsection 2.1(g)) and certain
consultants to the Company. UIH changed its name to UnitedGlobalCom, Inc.
effective as of July 23, 1999. The name of the Plan has been changed
accordingly, effective as of August 27, 1999, to UnitedGlobalCom, Inc. 1993
Stock Option Plan. The Plan was assumed by New UnitedGlobalCom, Inc., now known
as UnitedGlobalCom, Inc., on January 30, 2002. The Plan terminated by its terms
on June 1, 2003.

        1.2    Purposes.    The purposes of the Plan are to provide those who
are selected for participation in the Plan with added incentives to continue in
the long-term service of the Company and to create in such persons a more direct
interest in the future success of the operations of the Company by relating
incentive compensation to increases in shareholder value, so that the income of
those participating in the Plan is more closely aligned with the income of the
Company's shareholders. The Plan is also designed to provide a financial
incentive that will help the Company attract, retain and motivate the most
qualified employees and consultants.

        1.3    Effective Date; Amendment.    The initial effective date of the
Plan was June 1, 1993. The Plan was amended and restated, as of January 30,
2002, to incorporate all amendments since the date of the then-latest
restatement of the Plan on June 1, 2001. The provisions of the Plan, as so
amended and restated, applied to any Option (as defined in subsection 2.1(n))
granted on or after January 30, 2002, and, to the extent that the provisions of
the Plan as amended and restated did not adversely affect the Option, also
applied to Options granted prior to January 30, 2002. The Plan is now amended
and restated, effective January 22, 2004, to incorporate certain changes to the
Plan's anti-dilution provisions as well as other technical changes to the Plan.
The provisions of this latest amendment and restatement to the Plan shall apply
to all Options outstanding as of January 22, 2004, but shall not affect the
terminated status of the Plan.


ARTICLE II

DEFINITIONS


        2.1    Definitions.    The following terms shall have the meanings set
forth below:

        (a)   "Affiliated Corporation" means any corporation or other entity
(including but not limited to a partnership) that is affiliated with
UnitedGlobalCom through stock ownership or otherwise and is treated as a common
employer under the provisions of Sections 414(b) and (c) of the Code, provided,
however, that for purposes of Incentive Options granted pursuant to the Plan, an
"Affiliated Corporation" means any parent or subsidiary of UnitedGlobalCom as
defined in Section 424 of the Code.

        (b)   "Board" means the Board of Directors of UnitedGlobalCom and any
committee of the Board who has been properly delegated the authority to act on
behalf of the entire Board under the terms of applicable law.

        (c)   "Class A Stock" means the Class A Common Stock, $0.01 par value,
of UnitedGlobalCom.

1

--------------------------------------------------------------------------------




        (d)   "Class B Stock" means the Class B Common Stock, $0.01 par value,
of UnitedGlobalCom.

        (e)   "Code" means the Internal Revenue Code of 1986, as it may be
amended from time to time.

        (f)    "Committee" means the committee appointed pursuant to
Section 3.1.

        (g)   "Company" means UnitedGlobalCom and the Affiliated Corporations.

        (h)   "Disabled" or "Disability" shall have the meaning given to such
terms in Section 22(e)(3) of the Code.

        (i)    "Eligible Consultants" means those consultants and other
individuals who provide services to the Company and whose judgment, initiative
and effort are important to the Company for the management and growth of its
business. For purposes of the Plan, Eligible Consultants include only those
individuals who do not receive wages subject to the withholding of federal
income tax under Section 3401 of the Code. Eligible Consultants do not include
the Company's directors who are not employees of the Company.

        (j)    "Eligible Employees" means those employees (including, without
limitation, officers and directors who are also employees) of the Company, whose
judgment, initiative and efforts are important to the Company for the management
and growth of its business. For purposes of the Plan, an employee is an
individual who wages are subject to the withholding of federal income tax under
Section 3401 of the Code. Employee shall not include any individual (1) who
provides services to the Company or any subsidiary or division thereof under an
agreement, contract, or any other arrangement pursuant to which the individual
is initially classified as an independent contractor or (2) whose remuneration
for services has not been treated initially as subject to the withholding of
federal income tax pursuant to section 3401 of the Code even if the individual
is subsequently reclassified as a common law employee as a result of a final
decree of a court of competent jurisdiction or the settlement of an
administrative or judicial proceeding. Leased employees within the meaning of
section 414(n) of the Code shall not be treated as employees under this Plan.

        (k)   "Fair Market Value" of a share of Class A Stock or Class B Stock
shall be the last reported sale price of the Class A Stock or Class B Stock, as
applicable, on the NASDAQ National Market System on the day the determination is
to be made, or if no sale took place on such day, the average of the closing bid
and asked prices of the Class A Stock or Class B Stock, as applicable, on the
NASDAQ National Market System on such day, or if the market is closed on such
day, the last day prior to the date of determination on which the market was
open for the transaction of business, as reported by the NASDAQ National Market
System. If, however, the Class A Stock or the Class B Stock is listed or
admitted for trading on a national securities exchange, the Fair Market Value of
a share of Class A Stock or Class B Stock shall be the last sale price or, if no
sales took place, the average of the closing bid and asked prices of the Class A
Stock or the Class B Stock, as applicable, on the day the determination is to be
made, or if the market is closed on such day, the last day prior to the date of
determination on which the market was open for the transaction of business, as
reported in the principal consolidated transaction reporting system for the
principal national securities exchange on which the Class A Stock or Class B
Stock is listed or admitted for trading. If the Class A Stock is not listed or
traded on the NASDAQ National Market System or on any national securities
exchange, the Fair Market Value of the Class A Stock for purposes of the grant
of Options under the Plan shall be determined by the Committee in good faith. If
the Class B Stock is not listed or traded on the NASDAQ National Market System
or on any national securities exchange, the Fair Market Value of the Class B
Stock for purposes of the grant of Options under the Plan shall be equal to the
Fair Market Value of the Class A Stock.

2

--------------------------------------------------------------------------------




        (l)    "Incentive Option" means an Option designated as such and granted
in accordance with the requirements of Section 422 of the Code.

        (m)  "Non-Qualified Option" means any Option other than an Incentive
Option.

        (n)   "Option" means a right to purchase Stock at a stated or formula
price for a specified period of time. Options granted under the Plan shall be
either Incentive Options or Non-Qualified Options.

        (o)   "Option Certificate" shall have the meaning given to such term in
Section 6.2 hereof.

        (p)   "Option Holder" means an Eligible Employee or Eligible Consultant
designated by the Committee from time to time who has been granted one or more
Options under the Plan.

        (q)   "Option Price" means the price at which each share of Stock
subject to an Option may be purchased, determined in accordance with subsection
6.3(b).

        (r)   "Share" means a share of Stock.

        (s)   "UnitedGlobalCom" means UnitedGlobalCom, Inc., a Delaware
corporation, as successor in interest to UGC Holdings, Inc., formerly known as
UnitedGlobalCom, Inc., and any successor thereto.

        (t)    "Stock" means the Class A Stock and the Class B Stock.


ARTICLE III

PLAN ADMINISTRATION


        3.1    General.    The Committee shall be responsible for administration
of the Plan. The Committee shall consist of members of the Board who are
empowered hereunder to take actions in administration of the Plan. Members of
the Committee shall be appointed from time to time by the Board, shall serve at
the pleasure of the Board and may resign at any time upon written notice to the
Board. The Committee shall be so constituted that it satisfies the requirement
of "disinterested administration" imposed by Rule 16b-3 promulgated by the
Securities and Exchange Commission under the Securities Exchange Act of 1934, as
such rule may be amended from time to time, and each successor applicable rule
thereunder. The Committee shall determine the form or forms of the Option
Certificates and other agreements with Option Holders that shall evidence the
particular provisions, terms, conditions, rights and duties of UnitedGlobalCom
and the Option Holders with respect to Options granted pursuant to the Plan,
which provisions need not be identical except as may be provided herein;
provided, however, that Eligible Consultants shall not be eligible to receive
Incentive Options. The Committee may from time to time adopt such rules and
regulations for carrying out the purposes of the Plan as it may deem proper and
in the best interests of the Company. The Committee may correct any defect,
supply any omission or reconcile any inconsistency in the Plan or in any
agreement entered into hereunder in the manner and to the extent it shall deem
expedient and it shall be the sole and final judge of such expediency. No member
of the Committee shall be liable for any action or determination made in good
faith. The determinations, interpretations and other actions of the Committee
pursuant to the provisions of the Plan shall be binding and conclusive for all
purposes and on all persons.


ARTICLE IV

STOCK SUBJECT TO THE PLAN


        4.1    Number of Shares.    The total number of Shares as to which
Options may be granted pursuant to the Plan shall be an aggregate of 39,200,000
Shares, which may be any combination of Class A Stock or Class B Stock as the
Committee shall determine in its sole discretion; provided however, that no

3

--------------------------------------------------------------------------------

more than 3,000,000 Shares as to which Options may be granted may be Class B
Stock. Such number shall be adjusted in accordance with the provisions of
Section 4.2. Shares issued upon the exercise of Options shall be applied to
reduce the maximum number of Shares remaining available for use under the Plan.
Shares underlying expired or terminated and unexercised Options are available
for grant of Options under the Plan. Shares withheld by the Company pursuant to
Section 10.2 and Shares used to pay the Option Price are not available for the
grant of Options under the Plan. The Company shall at all times during the term
of the Plan and while any Options are outstanding retain as authorized and
unissued Stock, or as treasury Stock, at least the number of Shares from time to
time required under the provisions of the Plan, or otherwise assure itself of
its ability to perform its obligations hereunder.

        4.2    Adjustments for Stock Split, Stock Dividend, Etc.    If
UnitedGlobalCom shall at any time increase or decrease the number of its
outstanding Shares by means of payment of a stock dividend or any other
distribution upon such Shares payable in Stock, or through a stock split,
subdivision, consolidation, combination, reclassification or recapitalization
involving the Stock, or change in any way the rights and privileges of such
Shares, then the numbers, rights and privileges of the following shall be
increased, decreased or changed in like manner as if the corresponding Shares
had been issued and outstanding, fully paid and nonassessable at the time of
such occurrence: (a) the Shares as to which Options may be granted under the
Plan; and (b) the Shares then subject to each outstanding Option. Upon any
occurrence described in this Section 4.2, the total Option Price under each then
outstanding Option shall remain unchanged but shall be apportioned ratably over
the increased or decreased number of Shares subject to the Option.

        4.3    Other Distributions and Changes in the Stock.    If

        (a)   UnitedGlobalCom shall at any time distribute with respect to its
Stock assets or securities of other persons (excluding cash dividends or
distributions referred to in Section 4.2), shares of its capital stock (other
than Stock), or evidences of indebtedness, or

        (b)   UnitedGlobalCom shall at any time grant to the holders of its
Stock rights to subscribe pro rata for additional shares thereof or for any
other securities of UnitedGlobalCom, or

        (c)   there shall be any other change (except as described in
Section 4.2) in the number or kind of outstanding Shares or of any stock or
other securities into which the Stock shall be changed or for which it shall
have been exchanged,

and if the Committee shall in its sole discretion determine that the event
described in subsection (a), (b), or (c) above equitably requires, in order to
preserve the benefits intended to be made available, an adjustment in the number
or kind of Shares subject to an Option, an adjustment in the Option Price or the
taking of any other action by the Committee, including without limitation, the
setting aside of any property for delivery to the Participant upon the exercise
of an Option or the full vesting of an Option, then such adjustments shall be
made, or other action shall be taken, by the Committee, as the Committee in its
sole discretion shall deem appropriate, and shall be effective for all purposes
of the Plan and on each outstanding Option that involves the particular type of
stock for which a change was effected.

        4.4    No Rights as Stockholder.    An Option Holder shall have none of
the rights of a stockholder with respect to the Shares subject to an Option
until such Shares are transferred to the Option Holder upon the exercise of such
Option. Except as provided in this Article IV, no adjustment shall be made for
dividends, rights or other property distributed to stockholders (whether
ordinary or extraordinary) for which the record date is prior to the date such
Shares are so transferred.

        4.5    Fractional Shares.    No adjustment or substitution provided for
in this Article IV shall require UnitedGlobalCom to issue a fractional share.
The total substitution or adjustment with respect to each Option shall be
limited by deleting any fractional share.

4

--------------------------------------------------------------------------------


        4.6    Determination by the Committee, Etc.    Adjustments under this
Article IV shall be made by the Committee, whose determinations with regard
thereto shall be final and binding.


ARTICLE V

PARTICIPATION


        5.1    In General.    In accordance with the provisions of the Plan, the
Committee shall, in its sole discretion, select Option Holders from among
Eligible Employees and Eligible Consultants to whom Options would be granted and
shall specify the number of Shares subject to each Option and whether the Shares
subject to such Option are Class A Stock or Class B Stock subject to each Option
and such other terms and conditions of each Option as the Committee may deem
necessary or desirable and consistent with the terms of the Plan. Eligible
Employees shall be selected from the employees of the Company who are performing
services in the management, operation and growth of the Company, and contribute,
or are expected to contribute, to the achievement of long-term corporate
objectives. Eligible Consultants shall be selected from the consultants and
other individuals who provide services to the Company with respect to the
operation and growth of the Company and who contribute, or are expected to
contribute, to the achievement of long-term corporate objectives. Eligible
Employees and Eligible Consultants may be granted from time-to-time one or more
Options. The grant of each such Option shall be separately approved by the
Committee, and receipt of one such Option shall not result in automatic receipt
of any other Option. Upon determination by the Committee that an Option is to be
granted to an Eligible Employee or Eligible Consultant, written notice shall be
given to such person, specifying the terms, conditions, rights and duties
related thereto.

        5.2    Maximum Share Grant.    The maximum number of Shares of Class A
Stock and Class B Stock in the aggregate that may be subject to all Options
granted to an Option Holder in a calendar year is 5,000,000 Shares.


ARTICLE VI

STOCK OPTIONS


        6.1    Grant of Options to Eligible Employees and Eligible
Consultants.    Coincident with or following designation for participation in
the Plan, Eligible Employees and Eligible Consultants may be granted one or more
Options. The Committee in its sole discretion shall designate whether an Option
is an Incentive Option or a Non-Qualified Option. Incentive Stock Options may be
granted only to Eligible Employees. The Committee may grant both an Incentive
Option and a Non-Qualified Option to an Eligible Employee at the same time or at
different times. Incentive Options and Non-Qualified Options, whether granted at
the same time or at different times, shall be deemed to have been awarded in
separate grants and shall be clearly identified, and in no event shall the
exercise of one Option affect the right to exercise any other Option or affect
the number of shares for which any other Option may be exercised. An Option
shall be considered as having been granted on the date specified in the grant
resolution of the Committee.

        6.2    Option Certificates.    Each Option granted under the Plan shall
be evidenced by a written stock option certificate or agreement (an "Option
Certificate") issued by UnitedGlobalCom in the name of the Option Holder and in
such form as may be approved by the Committee. The Option Certificate shall
incorporate and conform to the terms and conditions set forth herein as well as
such other terms and conditions that are not inconsistent as the Committee may
consider appropriate in each case.

5

--------------------------------------------------------------------------------


        6.3    Certain Option Terms.    Options granted pursuant to the Plan
shall have terms and conditions consistent with the following in addition to the
terms and conditions set forth elsewhere herein:

        (a)   Number of Shares. Each Option Certificate shall state that it
covers a specified number of shares of Stock and state whether the Stock covered
is Class A Stock or Class B Stock, all as determined by the Committee.

        (b)   Price. Each Option shall have an Option Price that is determined
by the Committee. Incentive Stock Options shall have an Option Price that is
equal to or greater than the Fair Market Value of the Stock on the date the
Option is granted.

        (c)   Duration of and Exercise of Options. Each Option Certificate shall
state the period of time, determined by the Committee, within which the Option
may be exercised by the Option Holder (the "Option Period"). The Option Period
must end, in all cases, not more than ten years from the date the Option is
granted. Each Option shall become exercisable (vest) over such period of time,
as determined by the Committee.

        (d)   Termination of Employment or Service, Death, Disability, Etc. The
Committee may specify the period after which an Option may be exercised
following termination of the employment of an Eligible Employee or termination
of relationship with an Eligible Consultant. The effect of this subsection
6.3(d) shall be limited to determining the consequences of a termination and
nothing in this subsection 6.3(d) shall restrict or otherwise interfere with the
Company's discretion with respect to the termination of any person's employment
or other relationship. If the Committee does not so specify, the following shall
apply:

          (i)  If the employment or consulting relationship of an Option Holder
by or with the Company terminates for any reason other than death or Disability
within six months after the date the Option is granted or if the employment or
consulting relationship of the Option Holder by or with the Company is
terminated within the Option Period for cause, as determined by the Company, the
Option shall thereafter be void for all purposes. As used in this subsection
6.3(d), "cause" shall mean a gross violation, as determined by the Company, of
the Company's established policies and procedures.

         (ii)  If the employment or consulting relationship of the Option Holder
terminates because the Option Holder becomes Disabled within the Option Period,
the Option may be exercised by the Option Holder (or, in the case of his death
after becoming disabled, by those entitled to do so under his will or by the
laws of descent and distribution) within one year following such termination (if
otherwise within the Option Period), but not thereafter. In any such case, the
Option may be exercised only as to the Shares as to which the Option had become
exercisable on or before the date of termination because of Disability.

        (iii)  If the Option Holder dies within the Option Period, while
employed by the Company, while a consultant to the Company or within the
three-month period referred to in (iv) below, the Option may be exercised by
those entitled to do so under his will or by the laws of descent and
distribution within one year following the his death (if otherwise within the
Option Period), but not thereafter. In any such case the Option may be exercised
only as to the Shares as to which the Option had become exercisable on or before
the date of the Option Holder's death.

        (iv)  If the employment or consulting relationship of the Option Holder
by or with the Company terminates within the Option Period for any reason other
than for cause, Disability or death, and such termination occurs more than six
months after the Option is granted, any Incentive Option may be exercised by the
Option Holder within three months following the date of such termination (if
otherwise within the Option Period), but not thereafter, and any

6

--------------------------------------------------------------------------------




Non-Qualified Option may be exercised by the Option Holder within one year
following the date of such termination (if otherwise within the Option Period),
but not thereafter.

        (e)    Consideration for Grant of Option.    The Committee may require
each Eligible Employee who is granted an Option to agree to remain in the
employment of the Company, at the pleasure of the Company, for a continuous
period of at least six months after the date an Option is granted, at the salary
rate or other compensation in effect on the date of such agreement or at such
changed rate as may be fixed, from time to time, by the Company. Nothing in this
paragraph shall offset or impair the Company's right to terminate the employment
of any employee. The Committee may require each Eligible Consultant who is
granted an Option to agree to comply with all of the terms and conditions or
specified terms and conditions of the agreement between such Eligible Consultant
and the Company. If an Option Holder violates any such agreement,
UnitedGlobalCom may, in its sole discretion, rescind the transfer of any Shares
to the Option Holder pursuant to the exercise of any portion of the Option. Upon
notice of any such rescission, the Option Holder will deliver promptly to the
Company certificates representing the Shares, duly endorsed for transfer to the
Company.

        (f)    Exercise, Payments, Etc.    

        (i)    Manner of Exercise.    The method for exercising each Option
granted hereunder shall be by delivery to UnitedGlobalCom of written notice
specifying the number of Shares with respect to which such Option is exercised.
The purchase of such Shares shall take place at the principal offices of
UnitedGlobalCom within thirty days following delivery of such notice, at which
time the Option Price of the Shares shall be paid in full by any of the methods
set forth below or a combination thereof. Except as set forth in the next
sentence, the Option shall be exercised when the Option Price for the number of
shares as to which the Option is exercised is paid to UnitedGlobalCom in full.
If the Option Price is paid by means of a broker's loan transaction described in
subsection 6.3(f)(ii)(D), in whole or in part, the closing of the purchase of
the Stock under the Option shall take place (and the Option shall be treated as
exercised) on the date on which, and only if, the sale of Stock upon which the
broker's loan was based has been closed and settled, unless the Option Holder
makes an irrevocable written election, at the time of exercise of the Option, to
have the exercise treated as fully effective for all purposes upon receipt of
the Option Price by UnitedGlobalCom regardless of whether or not the sale of the
Stock by the broker is closed and settled. A properly executed certificate or
certificates representing the Shares shall be delivered to or at the direction
of the Option Holder upon payment therefor. If Options on less than all shares
evidenced by an Option Certificate are exercised, UnitedGlobalCom shall deliver
a new Option Certificate evidencing the Option on the remaining shares upon
delivery of the Option Certificate for the Option being exercised.

        (ii)    Manner of Payment.    To the extent permitted by applicable law
(as determined by the Committee in its sole discretion), the exercise price
shall be paid by any of the following methods or any combination of the
following methods at the election of the Option Holder, or by any other method
approved by the Committee upon the request of the Option Holder:

        (A)  in cash;

        (B)  by certified check, cashier's check or other check acceptable to
the Company, payable to the order of UnitedGlobalCom;

        (C)  by delivery to UnitedGlobalCom of certificates representing the
number of shares then owned by the Option Holder, the Fair Market Value of which
equals the purchase price of the Stock purchased pursuant to the Option,
properly endorsed for transfer to UnitedGlobalCom; provided however, that no
Option may be exercised by

7

--------------------------------------------------------------------------------




delivery to UnitedGlobalCom of certificates representing Stock, unless such
Stock has been held by the Option Holder for more than six months or such other
period as specified by the Committee; for purposes of this Plan, the Fair Market
Value of any shares of Stock delivered in payment of the purchase price upon
exercise of the Option shall be the Fair Market Value as of the exercise date;
the exercise date shall be the day of delivery of the certificates for the Stock
used as payment of the Option Price; or

        (D)  by delivery to UnitedGlobalCom of irrevocable instructions to a
broker to deliver to UnitedGlobalCom promptly the amount of the proceeds of the
sale of all or a portion of the Stock or of a loan from the broker to the Option
Holder required to pay the Option Price.

        (g)    Date of Grant.    An Option shall be considered as having been
granted on the date specified in the grant resolution of the Committee.

        (h)    Withholding.    

          (i)  Non-Qualified Options. Upon exercise of an Option, the Option
Holder shall make appropriate arrangements with the Company to provide for the
amount of additional withholding required by Sections 3102 and 3402 of the Code
and applicable state income tax laws, including payment of such taxes through
delivery of shares of Stock or by withholding Stock to be issued under the
Option, as provided in Article X.

         (ii)  Incentive Options. If an Option Holder makes a disposition (as
defined in Section 424(c) of the Code) of any Stock acquired pursuant to the
exercise of an Incentive Option prior to the expiration of two years from the
date on which the Incentive Option was granted or prior to the expiration of one
year from the date on which the Option was exercised, the Option Holder shall
send written notice to the Company at the Company's principal place of business
of the date of such disposition, the number of shares disposed of, the amount of
proceeds received from such disposition and any other information relating to
such disposition as the Company may reasonably request. The Option Holder shall,
in the event of such a disposition, make appropriate arrangements with the
Company to provide for the amount of additional withholding, if any, required by
Sections 3102 and 3402 of the Code and applicable state income tax laws.

        6.4    Restrictions on Incentive Options.    

        (a)    Initial Exercise.    The aggregate Fair Market Value of the
Shares with respect to which Incentive Options are exercisable for the first
time by an Option Holder in any calendar year, under the Plan or otherwise,
shall not exceed $100,000. For this purpose, the Fair Market Value of the Shares
shall be determined as of the date of grant of the Option.

        (b)    Ten Percent Stockholders.    Incentive Options granted to an
Option Holder who owns, directly and indirectly (within the meaning of
Section 424(d) of the Code), 10% or more of the total combined voting power of
all classes of stock of UnitedGlobalCom shall have an Option Price equal to 110%
of the Fair Market Value of the Shares on the date of grant of the Option and
the Option Period for any such Option shall not exceed five years.

        6.5    Shareholder Privileges.    No Option Holder shall have any rights
as a shareholder with respect to any shares of Stock covered by an Option until
the Option Holder becomes the holder of record of such Stock, and no adjustments
shall be made for dividends or other distributions or other rights as to which
there is a record date preceding the date such Option Holder becomes the holder
of record of such Stock, except as provided in Article IV.

8

--------------------------------------------------------------------------------

        6.6    Shares Subject to Option.    The Committee may in its sole and
absolute discretion, amend a previously granted Option (provided that such
Option was granted after December 3, 2001) to provide that the shares of Stock
covered by such Option shall be Class B Stock or that, upon exercise of the
Option, the Option Holder will be issued shares of Class B Stock in lieu of
shares of Class A Stock. Such amendment may be made in whole or in part with
respect to the number of shares of Stock underlying the Option. Notwithstanding
the foregoing, no such amendment shall be effective without the consent of the
Option Holder.

        All other terms of the Option shall remain in effect. If an Option is
amended pursuant to the first sentence of this section, the number of shares of
Class A Stock that are no longer covered by the Option or that were not issued
upon exercise of the Option shall again be available for grant under the Plan,
and the number of shares of Class B Stock that are covered by the Option or that
are issued upon exercise of the Option shall reduce the number of shares of
Class B Stock available for grant under the Plan.


ARTICLE VII

CHANGE IN CONTROL; CORPORATE REORGANIZATION


        7.1    Change in Control.    

        (a)   If a Change in Control (as defined below) occurs under
(c)(i) below without the prior approval of at least a majority of the members of
the Board unaffiliated with such person or under (c)(ii) below, all Options
shall become exercisable in full, regardless of whether all conditions of
exercise relating to length of service have been satisfied and shall remain so,
whether or not Option Holder remains an employee or consultant of the Company.

        (b)   If a Change in Control (as defined below) occurs under
(c)(i) below with the prior approval of at least a majority of the members of
the Board unaffiliated with such person and (i) the Option Holder's employment
is terminated within six (6) months after such Change of Control or (ii) the
Option Holder is assigned duties materially different in any respect to such
Option Holder's duties, authority or responsibilities prior to such Change of
Control, all Options shall become exercisable in full, regardless of whether all
conditions of exercise relating to length of service have been satisfied and
shall remain so, whether or not Option Holder remains an employee or consultant
of the Company.

        (c)   "Change in Control" is deemed to have occurred if (i) a person (as
such term is used in Section 13(d) of the Exchange Act) becomes the beneficial
owner (as defined in Rule 13d-3 under the Exchange Act) of shares of
UnitedGlobalCom having more than 50% of the total number of votes that may be
cast for the election of directors of UnitedGlobalCom and after such acquisition
such person has the ability, through share ownership contract or otherwise, to
elect persons constituting a majority of the Board; or (ii) individuals who
constitute the directors of UnitedGlobalCom at the beginning of a 24-month
period (together with any new or replacement directors as approved by a vote of
at least a majority of the members of the Board in office immediately prior to
such period and of the new and replacement directors so approved) cease to
constitute at least 2/3 of all directors at any time during such period;
provided, however, any increased ownership by Liberty Media Corporation or its
wholly-owned subsidiaries pursuant to the terms set forth in that certain
Agreement dated as of May 25, 2001, among UnitedGlobalCom, Liberty Media
Corporation and Liberty Media International, Inc., shall not be deemed a Change
in Control for purposes of this Plan.

        7.2    Reorganization.    If a Change in Control has not occurred and
one of the following events has occurred and if the notice required by
Section 7.3 shall have first been given, the Plan and all Options then
outstanding hereunder shall automatically terminate and be of no further force
and effect

9

--------------------------------------------------------------------------------

whatsoever, without the necessity for any additional notice or other action by
the Board or UnitedGlobalCom: (a) the merger or consolidation of UnitedGlobalCom
with or into another corporation (other than a consolidation or merger in which
UnitedGlobalCom is the continuing corporation and which does not result in any
reclassification or change of outstanding shares of stock; or (b) the sale or
conveyance of the property of UnitedGlobalCom as an entirety or substantially as
an entirety (other than a sale or conveyance in which UnitedGlobalCom continues
as holding company of an entity or entities that conduct the business or
business formerly conducted by UnitedGlobalCom); or (c) the dissolution or
liquidation of UnitedGlobalCom.

        7.3    Required Notice.    At least 30 days' prior written notice of any
event described in Section 7.2 shall be given by UnitedGlobalCom to each Option
Holder, unless in the case of the events described in clauses (a) or (b) of
Section 7.2, UnitedGlobalCom, or the successor or purchaser, as the case may be,
shall make adequate provision for the assumption of the outstanding Options or
the substitution of new options for the outstanding Options on terms comparable
to the outstanding Options, except that the Option Holder shall have the right
thereafter to purchase the kind and amount of securities or property or cash
receivable upon such merger, consolidation, sale or conveyance by a holder of
the number of Shares that would have been receivable upon exercise of the Option
immediately prior to such merger, consolidation, sale or conveyance (assuming
such holder of Stock failed to exercise any rights of election and received per
share the kind and amount received per share by a majority of the non-electing
shares). The provisions of this Article VII shall similarly apply to successive
mergers, consolidations, sales or conveyances. Such notice shall be deemed to
have been given when delivered personally to an Option Holder or when mailed to
an Option Holder by registered or certified mail, postage prepaid, at such
Option Holder's address last known to the Company.

        7.4    Acceleration of Exercisability.    Option Holders notified in
accordance with Section 7.3 may exercise their Options at any time before the
occurrence of the event requiring the giving of notice (but subject to
occurrence of such event), regardless of whether all conditions of exercise
relating to length of service have been satisfied.


ARTICLE VIII

EMPLOYMENT; TRANSFERABILITY


        8.1    Service.    Nothing contained in the Plan or in any Option
granted under the Plan shall confer upon any Option Holder any right with
respect to the continuation of his employment by, or consulting relationship
with, the Company, or interfere in any way with the right of the Company,
subject to the terms of any separate employment agreement or other contract to
the contrary, at any time to terminate such services or to increase or decrease
the compensation of the Participant from the rate in existence at the time of
the grant of an Option. Whether an authorized leave of absence, or absence in
military or government service, shall constitute a termination of service shall
be determined by the Committee at the time of its occurrence.

        8.2    Other Employee Benefits.    The amount of any compensation deemed
to be received by an Option Holder as a result of the exercise of an Option
shall not constitute "earnings" with respect to which any other employee
benefits of such person are determined, including without limitation benefits
under any pension, profit sharing, life insurance or salary continuation plan.

        8.3    Transferability.    

        (a)    General Rule: No Lifetime Transfers.    An Option shall not be
transferable by the Option Holder except by will or pursuant to the laws of
descent and distribution. An Option shall be exercisable during the Option
Holder's lifetime only by him or her, or in the event of Disability or
incapacity, by his or her guardian or legal representative. The Option Holder's
guardian or legal representative shall have all of the rights of the Option
Holder under this Plan.

10

--------------------------------------------------------------------------------

        (b)    InterVivos Transfer to Certain Family Members.    The Committee
may, however, provide at the time of grant or thereafter that the Option Holder
may transfer a Non-Qualified Option to a member of the Option Holder's immediate
family, a trust of which members of the Option Holder's immediate family are the
only beneficiaries, or a partnership of which members of the Option Holder's
immediate family or trusts for the sole benefit of the Option Holder's immediate
family are the only partners (the "InterVivos Transferee"). Immediate family
means the Option Holder's spouse, issue (by birth or adoption), parents,
grandparents, siblings (including half brothers and sisters and adopted
siblings) and nieces and nephews. No transfer shall be effective unless the
Option Holder shall have notified the Company of the transfer in writing and has
furnished a copy of the documents that effect the transfer to the Company. The
InterVivos Transferee shall be subject to all of the terms of this Plan and the
Option, including, but not limited to, the vesting schedule, termination
provisions, and the manner in which the Option may be exercised. The Committee
may require the Option Holder and the InterVivos Transferee to enter into an
appropriate agreement with the Company providing for, among other things, the
satisfaction of required tax withholding with respect to the exercise of the
transferred Option and the satisfaction of any Stock retention requirements
applicable to the Option Holder, together with such other terms and conditions
as may be specified by the Committee. Except to the extent provided otherwise in
such agreement, the InterVivos Transferee shall have all of the rights and
obligations of the Option Holder under this Plan; provided that the InterVivos
Transferee shall not have any Stock withheld to pay withholding taxes pursuant
to Section 10.2 unless the agreement referred to in the preceding sentence
specifically provides otherwise.

        (c)    No Transfer of ISOs.    During the Option Holder's lifetime the
Option Holder may not transfer an Incentive Option under any circumstances.

        (d)    No Assignment.    No right or interest of any Option Holder in an
Option granted pursuant to the Plan shall be assignable or transferable during
the lifetime of the Option Holder, either voluntarily or involuntarily, or be
subjected to any lien, directly or indirectly, by operation of law, or
otherwise, including execution, levy, garnishment, attachment, pledge or
bankruptcy, except as set forth above.


ARTICLE IX

GENERAL RESTRICTIONS


        9.1    Investment Representations.    UnitedGlobalCom may require any
person to whom an Option is granted, as a condition of exercising such Option,
to give written assurances in substance and form satisfactory to UnitedGlobalCom
and its counsel to the effect that such person is acquiring the Stock for his
own account for investment and not with any present intention of selling or
otherwise distributing the same, and to such other effects as UnitedGlobalCom
deems necessary or appropriate in order to comply with Federal and applicable
state securities laws. Legends evidencing such restrictions may be placed on the
Stock certificates.

        9.2    Compliance with Securities Laws.    Each Option shall be subject
to the requirement that, if at any time counsel to UnitedGlobalCom shall
determine that the listing, registration or qualification of the shares subject
to such Option upon any securities exchange or under any state or federal law,
or the consent or approval of any governmental or regulatory body, is necessary
as a condition of, or in connection with, the issuance or purchase of shares
thereunder, such Option may not be accepted or exercised in whole or in part
unless such listing, registration, qualification, consent or approval shall have
been effected or obtained on conditions acceptable to the Committee. Nothing
herein shall be deemed to require UnitedGlobalCom to apply for or to obtain such
listing, registration or qualification.

        9.3    Changes in Accounting Rules.    Except as provided otherwise at
the time an Option is granted, notwithstanding any other provision of the Plan
to the contrary, if, during the term of the Plan, any

11

--------------------------------------------------------------------------------


changes in the financial or tax accounting rules applicable to Options shall
occur which, in the sole judgment of the Committee, may have a material adverse
effect on the reported earnings, assets or liabilities of the Company, the
Committee shall have the right and power to modify as necessary, any then
outstanding and unexercised Options as to which the applicable services or other
restrictions have not been satisfied.


ARTICLE X

WITHHOLDING


        10.1    Withholding Requirement.    UnitedGlobalCom's obligations to
deliver shares of Stock upon the exercise of any Option shall be subject to the
Option Holder's satisfaction of all applicable federal, state and local income
and other tax withholding requirements.

        10.2    Withholding With Stock.    At the time the Committee grants an
Option or at any time thereafter, it may, in its sole discretion, grant the
Option Holder an election to pay all such amounts of tax withholding, or any
part thereof, by electing (a) to have UnitedGlobalCom withhold from shares
otherwise issuable to the Option Holder, shares of Stock having a value equal to
the amount required to be withheld or such lesser amount as may be elected by
the Option Holder; provided however, that the amount of Stock so withheld shall
not exceed the minimum amount required to be withheld under the method of
withholding that results in the smallest amount of withholding, or (b) to
transfer to UnitedGlobalCom a number of shares of Stock that were acquired by
the Option Holder more than six months prior to the transfer to UnitedGlobalCom
and that have a value equal to the amount required to be withheld or such lesser
amount as may be elected by the Option Holder. All elections shall be subject to
the approval or disapproval of the Committee. The value of shares of Stock to be
withheld shall be based on the Fair Market Value of the Stock on the date that
the amount of tax to be withheld is to be determined (the "Tax Date"). Any such
elections by Option Holders to have shares of Stock withheld for this purpose
will be subject to the following restrictions:

        (a)   All elections must be made prior to the Tax Date.

        (b)   All elections shall be irrevocable.

        (c)   If the Option Holder is an officer or director of UnitedGlobalCom
within the meaning of Section 16 of the 1934 Act ("Section 16"), the Option
Holder must satisfy the requirements of such Section 16 and any applicable Rules
thereunder with respect to the use of Stock to satisfy such tax withholding
obligation.


ARTICLE XI

MISCELLANEOUS


        11.1    Expiration.    The Plan shall terminate whenever the Board
adopts a resolution to that effect. If not sooner terminated by the Board, the
Plan shall terminate and expire on June 1, 2003. After termination, no
additional Options shall be granted under the Plan, but the Company shall
continue to recognize Options previously granted.

        11.2    Amendments, Etc.    The Board may from time to time amend,
modify, suspend or terminate the Plan. Nevertheless, no such amendment,
modification, suspension or termination shall, without the consent of the Option
Holder, impair any Option previously granted under the Plan or deprive any
Option Holder of any Shares that he may have acquired through or as a result of
the Plan.

        11.3    Treatment of Proceeds.    Proceeds from the sale of Stock
pursuant to Options granted under the Plan shall constitute general funds of
UnitedGlobalCom.

12

--------------------------------------------------------------------------------


        11.4    Section Headings.    The section headings are included herein
only for convenience, and they shall have no effect on the interpretation of the
Plan.

        11.5    Severability.    If any article, section, subsection or specific
provision is found to be illegal or invalid for any reason, such illegality or
invalidity shall not affect the remaining provisions of the Plan, and the Plan
shall be construed and enforced as if such illegal and invalid provision had
never been set forth in the Plan.

        11.6    Gender and Number.    Except when otherwise indicated by the
context, the masculine gender shall include the feminine gender, and the
definition of any term herein in the singular shall also include the plural.

        Amended and Restated as of January 22, 2004.

    UNITEDGLOBALCOM, INC.
    a Delaware corporation                     By: /s/  ELLEN P. SPANGLER      

--------------------------------------------------------------------------------

13

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.6



UNITEDGLOBALCOM, INC. 1993 STOCK OPTION PLAN (amended and restated effective
January 22, 2004)
TABLE OF CONTENTS
UNITEDGLOBALCOM, INC. 1993 STOCK OPTION PLAN (as amended and restated effective
January 22, 2004)
ARTICLE I INTRODUCTION
ARTICLE II DEFINITIONS
ARTICLE III PLAN ADMINISTRATION
ARTICLE IV STOCK SUBJECT TO THE PLAN
ARTICLE V PARTICIPATION
ARTICLE VI STOCK OPTIONS
ARTICLE VII CHANGE IN CONTROL; CORPORATE REORGANIZATION
ARTICLE VIII EMPLOYMENT; TRANSFERABILITY
ARTICLE IX GENERAL RESTRICTIONS
ARTICLE X WITHHOLDING
ARTICLE XI MISCELLANEOUS
